DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 06/10/2022.
3.	Acknowledgment is made of Applicant's Continuing Data: This application is a CON of 17/353,657 filed 06/21/2021; which is a CON of 16/554,442 filed 08/28/2019, now PAT 11,080,400.
4.	Claims filed 06/10/2022 have been acknowledged.  Claims 1-21 are pending in the application.  

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 06/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
6.	Claim(s) 10-20 are objected to because of the following informalities: Claims include incorrect dependencies (please see dependencies on claim 12).  Appropriate correction is required.
Double Patenting 
7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

8.	Claim(s) 1-21 of the instant application are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,080,400; and over claims 1-19 of U.S. Application 17/353,657 (Issue Fee Payment completed; Patent No. not assigned).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application compared to US Patents: 11,080,400 and U.S. Application 17/353,657 discloses a broader version for analyzing multiple CPU architecture malware samples; which does not cover specifics directed to partially overlapping a time for sample execution for a second emulation user space.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/838,049. Consequently, claims 1-21 are non-provisionally rejected on the ground of non-statutory obviousness type double patenting, as being unpatentable over claims stated in the rejection above.  

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-18 and 20-21 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by NPL – Emanuele Cozzi et al. (“Understanding Linux Malware”; hereinafter referred to as Cozzi).

As per claim 1, Cozzi discloses a system, comprising: a processor configured to (See Fig. 1 – computing environment): 
receive a sample for analysis (See page 164, section D. Dynamic Analysis – analysis of sample); determine that the sample was compiled for a CPU architecture that is different from a host CPU architecture (See page 164, section D. Dynamic Analysis – different architecture); and execute the sample in an emulated user space corresponding to the CPU architecture for which the sample was compiled (See page 164, section D. Dynamic Analysis – executes sample emulated space for multi-architecture environments), wherein the emulated user space is provided by executing a user space emulation utility in a virtual machine that shares the host CPU architecture (See page 164, section D. Dynamic Analysis – dedicated VM); and a memory coupled to the processor and configured to provide the processor with instructions (See Fig. 1 – computing environment).

As per claim 2, Cozzi discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein a virtual machine environment is initialized with a set comprising a plurality of versions of a particular library, wherein each of the plurality of versions corresponds to a different CPU architecture (See page 164, section D. Dynamic Analysis – “equipped with additional libraries”).

As per claim 3, Cozzi discloses the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein, when the sample is executed, a library selected from the set, and corresponding to the CPU architecture for which the sample was compiled, is loaded (See page 172, section I. – Libraries – loading library

As per claim 4, Cozzi discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the determination that the sample was compiled for the architecture that is different from the host CPU architecture is performed by a loader (See page 164, section D. Dynamic Analysis – uClibc, supports different architectures/shared libraries)).

As per claim 5, Cozzi discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the processor is further configured to patch at least one of the sample and an execution environment associated with executing the sample (See page 165 (1st paragraph), section D. Dynamic Analysis – patch).

As per claim 6, Cozzi discloses the system of claim 5 (See claim 5 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the patching includes patching a path to a library (See page 165 (1st paragraph), section D. Dynamic Analysis – path to library).

As per claim 7, Cozzi discloses the system of claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein patching the path to the library includes substituting a path to a library as compiled for the CPU architecture that is different from the host CPU architecture with a path to the library as compiled for the CPU architecture of the host CPU (See page 165, section D. Dynamic Analysis – patches to support multi-architecture)).

As per claim 8, Cozzi discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein monitoring of the executing of the sample is performed by a guest operating system and wherein the guest operating system executes the sample in the emulated user space (See page 164, section D. Dynamic Analysis – emulated space performed by guest OS).

As per claim 9, Cozzi discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the processor is further configured to determine a verdict for the sample (See page 165, sections IV. Dataset and A. Malware Families).

Claims 10-17 and 20 are essentially the same as claim 1-9 except they set forth the claimed invention as a method, and are rejected with the same reasoning as applied hereinabove.

As per claim 18, Cozzi discloses the method of claim 12 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the sample is a first sample, wherein the first sample was compiled for a first CPU architecture, wherein the first sample while executing causes a download of a second sample, wherein the second sample was compiled for a second CPU architecture that is different from the host CPU architecture and different from the first CPU architecture, and wherein the second sample is emulated in a user space corresponding to the second CPU architecture (See pages 164-165, section D. Dynamic Analysis and see Table 1, which are executed in user space corresponding to different architectures and execution dependencies).

Claim 21 is essentially the same as claim 1 except is set forth the claimed invention as a computer program product embodied in a tangible , non-transitory computer readable storage medium, and is rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
12.	Claim 19 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: "wherein analysis of the first sample and the second sample is performed by a single virtual machine instance during a single dynamic analysis session” as specified by the claim.

13.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        12/12/2022.